The sheriff’ levied a fi.fa. in favor of Hill against Hallman on a five sixths undivided interest in one hun•dred and fifty-four acres of land in the 9th district and •3d section of Murray county (describing it), as the property of Hallman, on February 20, 1891. On the first Tuesday in February, 1892, he exposed the land for sale under this levy and sold it for $701. The balance left in his hands after paying costs, etc., was claimed by the following judgmentsGr. W. Hill, August 17, 1887, $351.55, interest and cost; Trammell Starr, assignee of B. Z. Herndon, January 13, 1890, $25; Gr. W. Oglesby, February 23, 1888, $300 ; and Jane L. Osborne, August term, 1891, $600, this judgment being based on a note secured by a deed from O. C. and M. A. Hallman, dated in 1885, made under section 1969 of the code, and no part of the debt having been paid. The foregoing appears from the sheriff’’s answer to a rule brought against him by Q. W. Hill, to which the other claimants are parties. The answer was not traversed, and no evi*139dence was introduced. Upon considering the answer and the contentions of the parties, the court decided that only the equity of redemption of Hallman was sold, and therefore ordered that the sheriff apply the fund to the satisfaction of the execution of Hill, and the balance as a- credit on the execution of Oglesby. To this judgment Jane L. Osborne excepted.
B. H. & O. D. Hill, by brief, for plaintiff in error.
R. J. & J. McCamy, Trammell Starr and Jones & Martin, contra.